NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



THANH-THUY THI LE,               )
                                 )
           Appellant,            )
                                 )
v.                               )                        Case No. 2D17-2959
                                 )
DEUTSCHE BANK NATIONAL TRUST     )
COMPANY, AS TRUSTEE FOR MORGAN )
STANLEY ABS CAPITAL 1 INC. TRUST )
2006-WMC2 MORTGAGE PASS-         )
THROUGH CERTIFICATES, SERIES     )
2006-WMC2,                       )
                                 )
           Appellee.             )
                                               )

Opinion filed October 26, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Thanh-Thuy Thi Le, pro se.

Melissa A. Giasi and Richard S. McIver of
Kass Shuler, P.A., Tampa, for Appellee.


PER CURIAM.

              Thanh-Thuy Thi Le, pro se, challenges (1) the trial court's order denying

her motion for relief from a 2014 foreclosure judgment entered in favor of Deutsche

Bank National Trust Company in August 2014, (2) the trial court's order denying

rehearing of its denial of the motion for relief from judgment, and (3) the trial court's
order granting the bank's motion to reset the foreclosure sale. We affirm the denials of

the motion to vacate and the motion for rehearing without further comment. And we

dismiss the portion of this appeal that attempts to challenge the order resetting the

foreclosure sale as it is not an appealable order. See Pridgen v. First Union Bank, 879

So. 2d 21, 21 (Fla. 2d DCA 2004) ("An order that merely schedules a foreclosure sale is

not a final appealable order. Rather, it is a purely administrative, interlocutory step in

the judicial sales process.").

              Affirmed in part; dismissed in part.

MORRIS, SLEET, and BADALAMENTI, JJ., Concur.




                                            -2-